Opinion of the Court, delivered by


Napton, Judge.

This was an action by petition in debt by William P. Walton against Andrew E. Rennick. Plaintiff obtained a verdict and judgment for nine hundred and sixty-eight dollars and eighty six cents. Plaintiff remitted sixty-five dollars. After yprdict, the defendant moved for a new trial, because the court had admitted improper and illegal testi-and because the verdict was against the weight of testimony. It does not appear from the bill of exceptions that defendant objected to the testimony when it was °®'ere^> aQd a verdict found upon conflicting testimony will not be disturbed by this court.
Judgment affirmed.